Exhibit 10.1
 
STATE OF ISRAEL
 
LICENSE
 
License No. 401/"Megiddo-Jezreel"
 
Pursuant to my authority under section 16 of the Petroleum Law 5712-1952
 
This LICENSE is granted to Zion Oil & Gas Inc. (100%)
 
This LICENSE is granted over the area described in the First Annex.
 
This LICENSE is granted – subject to the provisions of the Petroleum Law,
5712-1952, and the regulations issued pursuant thereto, and to the special
conditions detailed in the Second Annex, which is an integral part of this
license.
 
Granted in Jerusalem, on the 30 of Kislev 5774, December 3, 2013
 
Mr. Alexander Varshavsky
Petroleum Commissioner
 
This License was registered at the Petroleum Registry on the 30 Kislev 5774, 3
December 2013
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF ISRAEL
 
License No. 401/"Megiddo-Jezreel"
 
FIRST ANNEX
 
Description of the Area
 
Number on map
X
Y
Comments
1
226,614
729,594
 
2
246,249
718,970
 
3
246,000
711,000
 
4
244,869
711,000
 
5
246,002
707,000
 
6
251,595
707,000
 
7
251,566
699,431
To point 8 along the Green line
8
243,191
702,137
 
9
240,189
704,361
 
10
239,490
714,378
 
11
236,101
715,506
 
12
232,185
714,068
 
13
231,441
713,501
To point 14 along the Green line
14
221,049
717,386
 
15
217,681
721,404
 
16
219,463
726,571
 

 
Total area is approximately 400,000 dunam (400 square kilometers)
 
The coordinates are based on the new Israeli grid.
 

 
●
The area of the license is defined solely by the above stated coordinates (see
the term above, we use a coordinate system rather than waypoints). It is hereby
specified that in the event of a discrepancy between maps submitted by the
Licensee and the above description, then the coordinates prevail.

 

 
●
Granting of this license shall not make redundant receiving any permit,
confirmation or license from any public body or other as required by law. In
addition this license shall not be deemed to make redundant arranging all
aspects necessary by law through any public or private body.

 
 
 

--------------------------------------------------------------------------------

 
 
Continuation of First Annex
 
License No. 401/"Megiddo-Jezreel"
 
Map 400,000 Dunam (approx.)
 
[img1.jpg]
 
30 Kislev 5774
3 December, 2013
 
Mr. Alexander Varshavsky - Petroleum Commissioner
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF ISRAEL
 
License No. 401/"Megiddo-Jezreel"
 
SECOND ANNEX
 
SPECIAL CONDITIONS
 
This license will be for the period of 3 December 2013 until 2 December 2016.
 
During the license period the Licensee shall carry out the work program as
follows:
 
No.
ACTIVITY DESCRIPION
PROJECTED TO
BE CARRIED
OUT BY:
1
Sign agreement with seismic contractor for reprocessing of 2-4 existing seismic
lines and following the results, reprocess further 6 seismic lines, and provide
the commissioner with the contractor agreement
1 March 2014
     
2
Field viability investigation of conducting seismic in Jezreel Valley and
provide the report to the commissioner
1 March 2014
     
3
Sign agreement with geophysical contractor to conduct 2D seismic reflection
survey, based on the viability investigation results, with minimum of 30 km, and
provide the commissioner with the contractor agreement
1 April 2014
     
4
RockEval of organic rich rocks of En Zetim Formation samples for identifying the
potential for oil generation, and submit report on results
1 April 2014
     
5
Geological basin analysis based on existing available data, including burial
history, maturity and oil generation conditions modeling, and submit report on
results
1 June 2014
     
6
Finalize reprocessing of 2-8 seismic lines (according to stage 1 of the program)
and submit the reprocessed results and a report, based on the instructions on
the Ministry of National Infrastructures, Energy and Water Resources website,
under "Delivery of seismic data guidelines"
1 September 2014
     
7
2D reflection seismic survey acquisition in Jezreel Valley (according to stage 3
of the work plan)
1 December 2014
     
8
Submit the 2D reflection seismic survey results, including QA/QC of seismic
acquisition, report of field data and all accompanying reports, as defined by
the "Delivery of seismic data guidelines” that appear on the Ministry of
National Infrastructures, Energy and Water Resources website.
6 weeks after
seismic
acquisition
is completed

 
 
 

--------------------------------------------------------------------------------

 
 
9
Seismic data processing of the new acquired data, and submit the processing
results and reports, based on the instructions on the "Delivery of seismic data
guidelines"
1 March 2015
     
10
Seismic interpretation of reprocessed seismic lines and new acquired seismic
lines, including mapping of at least 4 significant seismic horizons, and
preparing time and depth structural maps along the license area, and submit
geophysical summary report
1 June 2015
     
11
Submit a drilling prospect, to include the proposed well location, geological
and geophysical description of the well targets, with geological forecast and an
initial engineering plan
1 July 2015
     
12
Submit a resource assessment report prepared by an authorized independent firm
(Competent Person Report), in accordance with the Petroleum Resources Management
System (PRMS), and submit to the commissioner
1 September 2015
     
13
Submit an environmental document, based on the Petroleum Regulations (deviation
permission from the planning and building law), 2012
1 October 2015
     
14
Sign a contract with a drilling contractor, and provide the commissioner with
the contractor agreement
1 October 2015
     
15
Submit a detained engineering plan for performing the drilling
1 October 2015
     
16
Spud a well within the license area
to proposed total depth of 4,000 meters (13,124 ft.)
1 December 2015
     
17
Submit a final report of the drilling results
1 September 2016
     
18
Submit a continued work plan within the license area
(future license development)
1 October 2016

 
Granted in Jerusalem on the 30 of Kislev 5774, December 3, 2013
 
Alexander Varshavsky /S
Petroleum Commissioner
 
 

--------------------------------------------------------------------------------

 

